People v Thomas (2017 NY Slip Op 00398)





People v Thomas


2017 NY Slip Op 00398


Decided on January 19, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 19, 2017

Andrias, J.P., Saxe, Feinman, Gische, Kahn, JJ.


1162/07 2793 4304/06 2792

[*1]The People of the State of New York, Respondent, 
vJason Thomas, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Adrienne M. Gantt of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Beth Kublin of counsel), for respondent.

Appeals having been taken to this Court by the above-named appellant from judgments of the Supreme Court, Bronx County (Efrain Alvarado, J. at plea; John W. Carter, J. at sentencing), rendered February 21, 2013,
Said appeals having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
ENTERED: JANUARY 19, 2017
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.